    Case: 1:16-cv-08637 Document #: 4565 Filed: 04/27/21 Page 1 of 5 PageID #:298530


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE BROILER CHICKEN ANTITRUST                      Civil Action No. 1:16-cv-08637
LITIGATION
                                                     Judge Thomas M. Durkin

                                                     Magistrate Judge Jeffrey T. Gilbert
THIS DOCUMENT RELATES TO:
                                                     CERTAIN DIRECT ACTION
Movant Direct Action Plaintiffs                      PLAINTIFFS’ MOTION TO COMPEL
                                                     KEYSTONE DEPOSITIONS


         Pursuant to Federal Rules of Civil Procedure 30 and 37, Certain Direct Action Plaintiffs

(collectively “Movant DAPs”)1 hereby move for an order compelling Defendants Keystone Foods

LLC, Equity Group Eufaula Division LLC, Equity Group – Kentucky Division LLC, and Equity

Group – Georgia Division LLC (collectively, “Keystone”) to produce witnesses for deposition



1
  These DAPs are: Action Meat Distributors, Inc.; Ahold Delhaize USA, Inc.; ALDI, Inc.; Amory
Investments LLC; Associated Foods Stores, Inc.; Associated Grocers, Inc.; Associated Grocers of New
England, Inc.; Associated Wholesale Grocers, Inc.; Barbeque Integrated, Inc. d/b/a Smokey Bones Bar
& Fire Grill; Basha’s Inc.; Big Y Foods, Inc.; Bojangles OPCO, LLC; Bojangles’ Restaurants, Inc.;
Boston Market Corporation; Brookshire Brothers, Inc.; Brookshire Grocery Company; Buffalo Wild
Wings, Inc.; Cajun Operating Company d/a/ Church’s Chicken; Campbell Soup Company; Campbell
Soup Supply Company LLC; Captain D’s, LLC; Certco, Inc.; Cheesecake Factory Incorporated;
Chick-Fil-A, Inc.; CKE Restaurants Holdings, Inc.; Colorado Boxed Beef Co.; Conagra Brands, Inc.;
Cracker Barrel Old Country Store, Inc.; El Pollo Loco, Inc.; EMA Foods Co., LLC; Fareway Stores,
Inc.; Focus Brands LLC; Friendly’s; Giant Eagle, Inc.; Howard Samuels as Trustee in Bankruptcy for
Central Grocers, Inc.; Independent Purchasing Cooperative, Inc.; Ira Higdon Grocery Company, Inc.;
Johnny Rockets Group, Inc.; John Soules Foods, Inc. and John Soules Acquisition LLC; Kinexo, Inc.;
King Solomon Foods, Inc.; Kraft Heinz Foods Company; Latina Boulevard Foods, LLC; L. Hart, Inc.;
McLane Company, Inc.; McLane/Eastern, Inc.; McLane Express, Inc.; McLane Foodservice
Distribution, Inc.; McLane Foodservice, Inc.; McLane/Mid-Atlantic, Inc.; McLane/Midwest, Inc.;
McLane Minnesota, Inc.; McLane New Jersey, Inc.; McLane Ohio, Inc.; McLane/Southern, Inc.;
McLane/Suneast, Inc.; McLane/Western, Inc.; Nestle USA, Inc.; Nestle Purina PetCare Company;
Nicholas & Co., Inc.; Pacific Food Distributors, Inc.; Pacific Foods of Oregon; Piggly Wiggly Alabama
Distributing Co., Inc.; Pinnacle Foods, Inc.; Quirch Foods, LLC f/k/a Quirch Foods Co.; R&D
Marketing LLC; Red Bird Farms Distribution Company; Restaurant Services, Inc.; Schnuck Markets,
Inc.; Services Group of America, Inc.; Sonic Industries Services, Inc.; SpartanNash Company; Supply
Management Services, Inc.; Sysco Corporation; Target Corporation; The Distribution Group, Inc.; The
Golub Corporation; Timber Lake Foods, Inc.; Troyer Foods, Inc.; URM Stores, Inc.; US Foods, Inc.;
W. Lee Flowers & Company, Inc.; Weinstein Wholesale Meats, Inc.; White Castle Purchasing Co.;
Woodman’s Food Market, Inc.; WZ Franchise Corporation; and Zaxby’s Franchising LLC.
                                                    1
 Case: 1:16-cv-08637 Document #: 4565 Filed: 04/27/21 Page 2 of 5 PageID #:298531


under Rule 30(b)(1) and Rule 30(b)(6). The motion is based on the concurrently filed

Memorandum in Support of the Movant DAPs’ Motion to Compel and all other evidence and

arguments presented in the briefings and at any hearing on this motion.

Dated: April 27, 2021                               Respectfully submitted,

  /s/ Scott E. Gant                                 /s/ David C. Eddy
 Scott E. Gant                                      David C. Eddy, Esquire
 BOIES SCHILLER FLEXNER LLP                         N.D. Illinois Bar No. 72258
 1401 New York Avenue, N.W.                         Dennis J. Lynch, Esquire
 Washington, D.C. 20005                             N.D. Illinois Bar No. 07622
 Tel: (202) 237-2727                                ANTITRUST LAW GROUP, LLC
 Fax: (202) 237-6131                                1601 Assembly Street
 E-mail: sgant@bsfllp.com                           P.O. Box 8117
                                                    Columbia, SC 29202
 Colleen A. Harrison
                                                    Tel: (803) 253-8267
 BOIES SCHILLER FLEXNER LLP
                                                    E-mail: deddy@theantitrustlawgroup.com
 333 Main Street
                                                    dlynch@theantitrustlawgroup.com
 Armonk, NY 10504
 Tel: (914) 749-8204                                Counsel for Plaintiffs Conagra Brands,
 Fax: (202) 237-6131                                Inc.; Pinnacle Foods, Inc.; Kraft Heinz
 E-mail: charrison@bsfllp.com                       Foods Company; Nestlé USA, Inc.; and,
 Ryan T. McAllister                                 Nestlé Purina PetCare Company
 BOIES SCHILLER FLEXNER LLP
 30 South Pearl Street, 11th Floor
 Albany, NY 12207
 Tel: (518) 694-4271
 Fax: (518) 434 0665
 E-mail: rmcallister@bsfllp.com
 Counsel for Plaintiffs Amory Investments
 LLC, Campbell Soup Company, Campbell
 Soup Supply Company, L.L.C., John Soules
 Foods, Inc., John Soules Acquisitions LLC,
 Pacific Foods of Oregon, Sysco Corp., Target
 Corp., US Foods, Inc.


 /s/ Jay B. Shapiro                                 /s/ Amy D. Fitts
 Jay B. Shapiro (admitted pro hac vice)             Amy D. Fitts (IL Bar No. 629248)
 Samuel O. Patmore (admitted pro hac vice)          Daniel D. Owen (MO Bar No. 41514, Pro
 Carlos J. Canino (admitted pro hac vice)           Hac Vice)
 Abigail G. Corbett (admitted pro hac vice)         Guillermo G. Zorogastua (MO Bar No.
 STEARNS WEAVER MILLER                              59643, Pro Hac Vice)
 WEISSLER ALHADEF                                   POLSINELLI PC
 F & SITTERSON, P.A.                                900 W. 48th Place
 150 West Flagler Street, Suite 2200                Suite 900

                                                2
Case: 1:16-cv-08637 Document #: 4565 Filed: 04/27/21 Page 3 of 5 PageID #:298532


Miami, Florida 33130                            Kansas City, MO 64112
Tel: (305) 789-3200                             Tel: (816) 753-1000
Fax: (305) 789-3395                             Fax: (816) 753-1536
E-mail: jshapiro@stearnsweaver.com              E-mail: afitts@polsinelli.com
        spatmore@stearnsweaver.com              dowen@polsinelli.com
        ccanino@stearnsweaver.com               gzorogastua@polsinelli.com
        acorbett@stearnsweaver.com

                                                Rodney L. Lewis (IL Bar No. 6288353)
Marvin A. Miller                                POLSINELLI PC
Andrew Szot                                     150 N. Riverside Plaza
MILLER LAW LLC                                  Suite 3000
115 S. LaSalle Street, Suite 2910               Chicago, Illinois 60606
Chicago, Illinois 60603                         Tel: (312) 819-1900
Tel: (312) 332-3400                             Fax: (312) 819-1910
Fax: (312) 676-2676                             E-mail: rodneylewis@polsinelli.com
E-mail: mmiller@millerlawllc.com
        aszot@millerlawllc.com                  Counsel for Plaintiff Associated Wholesale
                                                Grocers, Inc.
Counsel for Plaintiffs Quirch
Foods, LLC, Independent
Purchasing Cooperative, Inc., and
Supply Management Services, Inc.                /s/ Ryan P. Phair
                                                Ryan P. Phair (#479050)
                                                Craig Y. Lee (admitted pro hac vice)
/s/ Kathryn A. Reilly                           Emily K. Bolles (admitted pro hac vice)
Kathryn A. Reilly                               Christopher C. Brewer (admitted pro hac
Judith P. Youngman                              vice)
Camille Papini-Chapla                           HUNTON ANDREWS KURTH LLP
WHEELER TRIGG O’DONNELL LLP                     2200 Pennsylvania Avenue, N.W.
370 Seventeenth Street, Suite 4500              Washington, D.C. 20037-1701
Denver, Colorado 80202                          Tel: (202) 955-1500
Tel: (303) 244-180                              E-mail: rphair@huntonak.com
Fax: (303) 244-1879                             craiglee@huntonak.com
Reilly@wtotrial.com                             ebolles@huntonak.com
Youngman@wtotrial.com                           brewerc@huntonak.com
PapiniChapla@wtotrial.com
Counsel for Plaintiffs McLane Company,          John S. Martin (admitted pro hac vice)
Inc.; McLane/Mid-Atlantic, Inc.;                HUNTON ANDREWS KURTH LLP
McLane/Midwest, Inc.; McLane Minnesota,         Riverfront Plaza, East Tower
Inc.; McLane New Jersey, Inc.;                  951 East Byrd Street
McLane/Eastern, Inc.; McLane/Suneast,           Richmond, VA 23219-4074
Inc.; McLane Ohio, Inc.; McLane/Southern,       Tel: (804) 788-8200
Inc.; McLane/Western, Inc.; McLane              E-mail: martinj@huntonak.com
Express, Inc.; Kinexo, Inc.; McLane
Foodservice Distribution, Inc., McLane          Matthew J. Calvert (admitted pro hac vice)
Foodservice, Inc.                               HUNTON ANDREWS KURTH LLP
                                                Bank of America Plaza, Suite 4100
                                                600 Peachtree Street NE
                                            3
Case: 1:16-cv-08637 Document #: 4565 Filed: 04/27/21 Page 4 of 5 PageID #:298533


 /s/ Lori P. Lustrin                           Atlanta, GA 30308
Robert W. Turken (pro hac vice)                (404) 888-4000
Lori P. Lustrin (pro hac vice)                 E-mail: mcalvert@huntonak.com
Scott N. Wagner (pro hac vice)
BILZIN SUMBERG BAENA PRICE &                   Julie B. Porter (#6243787)
AXELROD LLP                                    SALVATORE PRESCOTT & PORTER,
1450 Brickell Ave., Suite 2300                 PLLC
Miami, Florida 33131-3456                      1010 Davis Street
Telephone: 305-374-7580                        Evanston, Illinois 60201
Facsimile: 305-374-7593                        Tel: (312) 283-5711
rturken@bilzin.com                             E-mail: porter@spplawyers.com
llustrin@bilzin.com
swagner@bilzin.com                             Counsel for Plaintiffs Ahold Delhaize USA,
                                               Inc., ALDI, Inc., and Chick-fil-A, Inc.
Andrew P. Bleiman
MARKS & KLEIN, LLP
1363 Shermer Road, Suite 318                   /s/ David B. Esau
Northbrook, Illinois 60062                     David B. Esau
Telephone: 312-206-5162                        Kristin A. Gore
Facsimile: 312-420-5568                        Amanda R. Jesteadt
andrew@marksklein.com                          Stephen A. Cohen
                                               Casey R. McGowan
Counsel for El Pollo Loco, Inc., Bojangles’    CARLTON FIELDS, P.A.
Restaurants, Inc. and Bojangles OPCO, LLC,     525 Okeechobee Boulevard, Suite 1200
Boston Market Corporation, Captain D’s,        West Palm Beach, Florida 33401
LLC, Cracker Barrel Old Country Store, Inc.,   Tel: (561) 659-7070
Friendly’s, Johnny Rockets Group, Inc.,        Fax: (561) 659-7368
Smokey Bones Bar & Fire Grill, White Castle    desau@carltonfields.com
Purchasing Co., WZ Franchise Corporation,      kgore@carltonfields.com
and Zaxby’s Franchising LLC                    ajesteadt@carltonfields.com
                                               scohen@carltonfields.com
                                               cmcgowan@calrtonfields.com

                                               Roger S. Kobert
                                               CARLTON FIELDS, P.A.
                                               Chrysler Building
                                               405 Lexington Avenue, 36th Floor
                                               New York, New York 10174-3699
                                               Tel: (212) 785-2577
                                               Fax: (212) 785-5203
                                               rkobert@carltonfields.com

                                               Counsel for Plaintiff Restaurant Services, Inc.,
                                               Cajun Operating Company d/a/ Church’s Chicken,
                                               Buffalo Wild Wings, Inc., Sonic Industries Services,
                                               Inc., CKE Restaurants Holdings, Inc., Focus Brands
                                               LLC, and Cheesecake Factory Incorporated



                                           4
 Case: 1:16-cv-08637 Document #: 4565 Filed: 04/27/21 Page 5 of 5 PageID #:298534




                                 CERTIFICATE OF SERVICE
       I, Scott E. Gant, hereby certify that a true and correct copy of the foregoing MOTION TO

COMPEL was electronically filed with the Clerk of the Court using the CM/ECF system on April

27, 2021, which constitutes service on counsel of record who are registered electronic filing users.


                                                     /s/ Scott E. Gant
                                                     Scott E. Gant




                                                 5
